 USDC IN/ND case 3:20-cv-00327-JD-MGG document 7 filed 07/17/20 page 1 of 5

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMES M. SHARP,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-327-JD-MGG

 DAVID LIEBEL,

               Defendant.

                                 OPINION AND ORDER

      James M. Sharp, a prisoner without a lawyer, filed a complaint against David

Liebel, the Director of Religious Services for the Indiana Department of Correction

(IDOC). A filing by an unrepresented party “is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      On March 14, 2020, Sharp filed a request with IDOC for a Kosher Diet. Director

Liebel denied the request, noting that Sharp had ordered non-Kosher foods off of

commissary. Sharp points out that he did so because he is Muslim, and the reason he

requested a Kosher diet was because IDOC does not offer halal diets. Sharp alleges that

the refusal of Director Liebel to provide him with a halal diet—or to provide him with a

viable substitute in the form of a Kosher diet—violates his sincerely held religious
 USDC IN/ND case 3:20-cv-00327-JD-MGG document 7 filed 07/17/20 page 2 of 5


beliefs. He has sued Director Liebel in his individual and official capacity for monetary

damages and injunctive relief.

       Prisoners have a right to exercise their religion under the Free Exercise Clause of

the First Amendment. Vinning-El v. Evans, 657 F.3d 591, 592-93 (7th Cir. 2011).

Nevertheless, correctional officials may restrict the exercise of religion if the restrictions

are reasonably related to legitimate penological objectives, which include safety,

security, and economic concerns. Turner v. Safley, 482 U.S. 78, 89-91 (1987). The

Religious Land Use and Institutionalized Persons Act (RLUIPA) affords even broader

protections than the First Amendment. This act prohibits governmental entities from

imposing “a substantial burden on the religious exercise of a person residing in or

confined to an institution . . . unless the government demonstrates that imposition of the

burden on that person—(1) is in furtherance of a compelling governmental interest; and

(2) is the least restrictive means of furthering that compelling governmental interest.” 42

U.S.C. § 2000cc-1(a); see generally Holt v. Hobbs, 574 U.S. 352 (2015). Although money

damages and injunctive relief are available under the First Amendment, only injunctive

relief is available under RLUIPA. Sossamon v. Texas, 563 U.S. 277, 285 (2011).

       Here, Sharp alleges that he asked for a Kosher diet in order to accommodate his

Muslim religious beliefs but was denied by Director Liebel.1 Although the complaint is

sparse on details as to why the request was denied and what specific beliefs Sharp

holds in relation to his diet, giving him the benefit of the inferences to which he is

entitled at this stage, he has stated a claim against Director Liebel in is individual



       1   Of note, Sharp does not allege that he ever specifically asked Director Liebel for a halal diet.

                                                       2
 USDC IN/ND case 3:20-cv-00327-JD-MGG document 7 filed 07/17/20 page 3 of 5


capacity under the First Amendment for monetary damages. See Thompson v. Holm, 809

F.3d 376, 380 (7th Cir. 2016) (“We have repeatedly held that forcing an inmate to choose

between daily nutrition and religious practice is a substantial burden.”) (collecting

cases).

          Sharp also requests injunctive relief. He asks the court to order Director Liebel to

provide him with a halal or Kosher diet, and he wants IDOC to provide halal diets to

inmates generally. To the extent Sharp is seeking relief on behalf of other inmates

through his request for halal diets within the prison system generally, he may not do so.

See In re IFC Credit Corp., 663 F.3d 315, 318 (7th Cir. 2011) (“[I]ndividuals are permitted

to litigate pro se, though not to represent other litigants”). As to his request that he,

personally, be provided with a halal or Kosher diet, the Seventh Circuit has indeed

recognized the similarities between the two. See Jones v. Carter, 915 F.3d 1147, 1148 (7th

Cir. 2019) (“Since there is overlap in halal and Jewish kosher requirements, some

Muslims—including [the plaintiff]—find kosher food to be an acceptable alternative to

a purely halal diet.”). Sharp’s complaint makes it clear that he feels a Kosher diet is an

adequate substitute for a halal diet but that he has been provided with neither.

Accordingly, he will be allowed to proceed on an injunctive relief claim against Director

Liebel in his official capacity pursuant to RLUIPA. That said, he is not entitled to dictate

specifically how that relief is implemented. See Westefer v. Neal, 682 F.3d 679, 683 (7th

Cir. 2012) (The PLRA mandates that “remedial injunctive relief must be narrowly

drawn, extend no further than necessary to correct the violation of the Federal right,

and use the least intrusive means necessary to correct the violation of the Federal



                                                3
 USDC IN/ND case 3:20-cv-00327-JD-MGG document 7 filed 07/17/20 page 4 of 5


right.”) (internal quotation marks, brackets, and citations omitted)). Therefore,

injunctive relief—if granted—would be limited to requiring correctional officials to

provide him with a diet that accommodates his Muslim religious beliefs to the extent

required by RLUIPA.

       As a final matter, Sharp has filed two miscellaneous motions. In the first (ECF 5),

he asks the court to screen his complaint. That request is unnecessary and will be

denied as moot. In the second (ECF 6), he asks that this case be “placed with the same

judge” as his previously filed case “in order to minimize confusion and so that plaintiff

can work with the same judge instead of 2 separate judges.” ECF 6 at 1. The court will

construe this request as a motion to consolidate. The Federal Rules of Civil Procedure

permit the court to consolidate cases if they “involve a common question of law or fact.”

Fed. R. Civ. P. 42(a)(2). Here, his previously filed case, Sharp v. M. Brabbs, et al. 3:20-CV-

301-DRL-MGG, involves several prison officials who allegedly failed to protect him

from an attack. None of the defendants named or issues raised in that case overlap with

this case. Accordingly, the motion will be denied. See George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007).

       For these reasons, the court:

       (1) DENIES the motion for court’s response as moot (ECF 5);

       (2) DENIES the motion for change of judge (ECF 6);

       (3) GRANTS James M. Sharp leave to proceed against David Liebel in his

individual capacity for compensatory and punitive damages for preventing him from




                                              4
 USDC IN/ND case 3:20-cv-00327-JD-MGG document 7 filed 07/17/20 page 5 of 5


practicing his Muslim religion by denying him a Kosher diet in violation of his First

Amendment rights;

       (4) GRANTS James M. Sharp leave to proceed against David Liebel in his official

capacity for injunctive relief to provide him with a diet that accommodates his Muslim

religious beliefs to the extent required by the RLUIPA;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk to request a Waiver of Service from (and, if necessary, the

United States Marshals Service to serve process on) David Liebel at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 1) pursuant

to 28 U.S.C. § 1915(d);

       (7) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of David Liebel if he

does not waive service and if they have such information; and

       (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), David Liebel to respond to the

complaint, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claims for which James M. Sharp has been granted leave to proceed

in this screening order.

       SO ORDERED on July 17, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
